Appeal by the defendant from a judgment of the County Court, Dutchess County (Marlow, J.), rendered September 13, 1993, convicting him of murder in the second degree, robbery in the first degree (two counts), and robbery in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review, inter alia, the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress his statements to law enforcement authorities.
Ordered that the judgment is affirmed.
The hearing court did not err in denying the branch of the defendant’s omnibus motion which was to suppress his statements to law enforcement authorities. The defendant’s argument to the contrary is based in part upon his own testimony at the hearing which the court found incredible, and the court’s determination on the issue of credibility must be given great weight on appeal (see, People v Black, 214 AD2d 619). The credible testimony at the hearing established that the defendant was not arrested at his home, but voluntarily agreed to go with the police to the police station. Moreover, he was neither threatened nor coerced into making inculpatory statements to the police.
We further find that the defendant failed to show that the jury panel was defective either because the representation of blacks on that panel was not fair and reasonable in relation to their numbers in the community, or because the alleged under-representation was due to a systematic exclusion (see, People v Blake, 170 AD2d 613).
The defendant’s remaining contentions are either unpre*744served for appellate review or without merit. Miller, J. P., Altman, Hart and McGinity, JJ., concur.